Citation Nr: 1212074	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbar intervertebral disc syndrome (IVS), currently rated as 20 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent for right lumbar radiculopathy associated with lumbar IVS.

3.  Entitlement to service connection for left lumbar radiculopathy associated with lumbar IVS.

4.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from October 1985 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  A November 2006 rating decision, in pertinent part, continued a 20 percent rating for the lumbar IVS.  An April 2009 rating decision-in pertinent part, granted service connection for right leg radiculopathy pain and assigned an initial 10 percent rating, effective in February 2009; and, denied entitlement to service connection for left leg radiculopathy pain.  A December 2009 rating decision denied a TDIU.  The Veteran perfected separate appeals of those determinations.

In light of the fact the Veteran contested the initial evaluation of his right leg radiculopathy disability, the Board has styled that issue as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran appeared at an RO hearing in October 2010 before a decision review officer.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  The Veteran also indicated on his March 2006 and April 2011 substantive appeals (VA Forms 9) that he desired a Board hearing via video conference.  In his August 2011 response to the supplemental statements of the case (SSOCs), however, he withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702 (2011). 


FINDINGS OF FACT

1.  The Veteran's IVS has not manifested with incapacitating episodes totaling at least 4 weeks during a twelve month period or thoracolumbar spine ankylosis.

2.  For the period beginning on July 20, 2006, it is factually ascertainable that the Veteran's chronic lumbar IVS orthopedic symptoms manifested with ROM on forward flexion of less than 30 degrees.

3.  For the period beginning on November 10, 2009, the Veteran's chronic lumbar orthopedic symptoms have manifested with pain-free ROM on forward flexion of 0 to 90 degrees.

4.  Right leg radiculopathy was no more than slight prior to April 27, 2010.  

5.  The preponderance of the evidence shows the Veteran's right leg radiculopathy pain manifested with moderate severity as of April 27, 2010.  Moderately severe symptomatology has not manifested.

6.  The evidence is at least in equipoise that the Veteran's lumbar IVS symptomatology includes left leg radiculopathy pain.

7.  The preponderance of the competent evidence shows Veteran is not unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  For the period from July 20, 2006 to November 10, 2009, the requirements for an evaluation of 40 percent for lumbar IVS are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5343 (2011).

2.  For the period prior to July 20, 2006 and beginning on November 10, 2009, the requirements for an evaluation higher than 20 percent for lumbar IVS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5343 (2011).

3.  The requirements for an initial evaluation in excess of 10 percent for right leg radiculopathy pain, for the period prior to April 27, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, DC 5343-8520.

4.  The requirements for an evaluation of 20 percent for right leg radiculopathy pain, effective April 27, 2010, are met,.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, DC 5343-8520.

5.  With resolution of all reasonable doubt in the Veteran's favor, the requirements for entitlement to service connection for left leg radiculopathy pain are met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.310, 4.1-4.6, 4.10.

6.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decisions appealed, VA notified the Veteran in May 2006 and October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds both letters were time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted a failure to assist by VA.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Service Connection for Left Leg

The Veteran is entitled to have all of the associated symptomatology of his disability recognized and rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).

Analysis

The April 2009 rating decision reflects that service connection for left leg radiculopathy pain was denied because the disorder had not been diagnosed, and that the medical evidence of record did not mention radiculopathy of the left leg.

The July 2006 VA examination report reflects that the examiner diagnosed disc protrusions at L4 through L5, and degenerative disc disease, most prominent at L5 through S1.  Although no diagnosis of associated neurological pathology was noted by the examiner, the report reflects that the neurological examination revealed decreased sensation in the lower extremities to monofilament 5.0 light touch sensation.  Slight weakness at 4/5 strength was also noted in the lower extremities.  Deep tendon reflexes of the right lower extremity were 2, whereas the left lower extremity was 1.  A July 2005 private electromyograph noted by the examiner only reported results related to the cervical spine.  The copy in the claims file does not indicate that the lumbar nerves were tested.

Private records of September 2006 document the Veteran's undergoing spinal radiofrequency neurotomy for his chronic low back pain.  A late September 2006 post-procedure entry notes the Veteran reported left great toe paresthesia.  Examination revealed patellar reflexes of 2+ bilaterally and Achilles' reflexes of 1+ bilaterally, and decreased sensitivity to pin in the left L5 dermatone.  The treating physician opined, however, that since the Veteran's motor function was intact, the L5 nerve root findings were secondary to xylocaine numbing.  There was no damage to the subsegmental nerve.

March 2007 private records of J.J.H., M.D., reflect the Veteran reported chronic low back pain that radiated to both lower extremities.  Dr. H noted lumbar spine MRI examination reports that noted herniated discs in the lumbar spine and possible herniations of the lower thoracic spine.  Physical examination revealed paraspinal muscle spasms.  Straight leg raising was to 35 degrees with radicular pain bilaterally.  Reflexes and pulses were 2+ bilaterally, and patch sensory deficit in the left foot and left lateral thigh was noted.  Dr. H's diagnoses included lumbar radiculopathy, and he noted chronic low back pain with pain in radicular pattern bilaterally at L4-5.  He recommended epidural steroid injections.  When the Veteran returned for the injection he reported that, while his right leg hurt more, he had left leg and bilateral hip pain.  Dr. H's April 2007 entry reflects the same neurological findings as in March 2007.  In May 2007 the Veteran's response to the injections was favorable, as the neurological examination revealed no abnormal findings, but the left patch sensory deficit was again noted in June 2007.

An April 2008 private report of G.A.P., M.D., which VA received in August 2008, notes the Veteran had been recently diagnosed with lumbar disc disease that caused mechanical low back pain with bilateral S1 pattern radicular pain and numbness.  A September 2007 private functional capacity evaluation, which VA received in December 2008, reflects a diagnosis of a herniated disc at L4-5 with associated lumbar radiculopathy.

Records of April to July 2009 related to the Veteran's pain management reflect the Veteran's reports of bilateral lower extremity radiculopathy.  These records do not note specific findings of decreased sensation on the left side, but the examiner did note positive straight leg raising on the left.  A December 2009 private impairment rating related to a workers' compensation claim reflects the examiner noted loss of sensation and strength in both lower extremities, and that the involved structure was the sciatic nerve bilaterally.

An April 2010 report of D.W.P., M.D., reflects the Veteran underwent an electromyograph that same month that revealed evidence of acute and chronic denervation in the left L4-5 and L5-S1 lumbar paraspinal in the corresponding bilateral lower extremity myotomes.  The Veteran reported occasional left leg pain, as his use of a spinal cord stimulator had helped significantly.

The Board notes that the November 2009 examination report reflects that straight leg raising was positive, but the examiner noted decreased sensation only on the right side.  Nonetheless, the Board finds the total medical evidence of record is at least in equipoise as to the manifestation of left leg radiculopathy pain due to the Veteran's lumbar spine IVS.  Therefore, the relief sought on appeal is allowed.  38 C.F.R. §§ 3.102, 3.310, 4.3.

Increased Ratings

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, 12 Vet. App. 119, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's right leg radiculopathy pain.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.  Separate ratings for separate periods of time based on the facts found are also allowed for disabilities already service connected.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

IVS Claim

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine is used to evaluate IVS under DC 5243.  The rating criteria require IVS to be rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.  When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated under the criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are evaluated separately under the criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note 2.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides for evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Analysis

A November 1992 rating decision granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with a 10 percent rating, effective in January 1992.  A March 2002 rating decision granted an increased rating from 10 to 20 percent, effective in April 2001.  VA received the Veteran's current claim in April 2005.

The Veteran described one instance at the RO hearing where he experienced a flare-up and could not be scheduled for a steroid injection procedure, and his primary care physician told him to go home to bed like the neurosurgeon told him to do.  See Transcript, p. 9.  The November 2009 VA examination report also notes 4 instances of incapacitating episodes that lasted for only a period of days.  The private treatment records in the claims file, however, do not reflect  any instance of bedrest having been prescribed by a physician for the Veteran's IVS.  Further, the duration noted in the November 2009 VA examination report would not warrant an evaluation higher than the current 20 percent rating.  Thus, the Board will review his appeal on the basis of the chronic orthopedic and neurological manifestations of the Veteran's IVS, as that allows the prospect of a higher rating.  Id.

The July 2006 VA examination report reflects the Veteran reported chronic low back pain which, on a scale of 1 to 10, he assessed on average as 5/10.  He also reported stiffness and weakness, and the medications her used included Hydrocodone, Vicodin, Flexiril, Methocarbamol, and Motrin.  The medications provided partial relief.  The Veteran reported flare-ups every other day that on average lasted 30 minutes.  During flare-ups his pain increased to 10/10, and he could not walk.  No specific triggering factor was identified, as the Veteran reported he could experience one while simply sitting.  The Veteran denied any bowel or bladder involvement, and he walked unaided: he did not use a cane, crutch, or brace.  The Veteran reported he could walk for a couple of blocks, and had a history of falling-five times during the then prior year.  He reported further that his low back impacted his activities of daily living by making it difficult to dress and drive.  The Veteran required  a comfortable seat to drive, and he was no longer able to participate in sports to the extent he once did.  The Veteran noted he golfed occasionally but could only play nine holes.  He reported he was under work restrictions of no repetitive movements and lifting no more than 35 pounds.  The Veteran worked full time for the Corps of Engineers as a park ranger.

The examiner noted the Veteran walked with a slow, painful gait without aid of any ambulatory devices.  He swung his right leg outward when he walked.  A mild abnormality of posture was noted, but the Veteran had symmetry with his spinal motion.  Physical examination revealed paraspinal tenderness to palpation  over the lower lumbar area.  There was no abnormal spinal curvature.  The Veteran did not perform forward flexion or backwards extension during the examination.  The examiner noted severe pain during the performance of lateral flexion and rotation.  The examiner noted further than a June 2006 MRI examination report noted an MRI revealed mild broad-based bulging disc protrusions most prominent at L4-5 and degenerative disc disease at L5-S1 but no herniations.

The orthopedic manifestations are rated solely on the basis of the combined ROM of the thoracolumbar spine and on limitation of motion (LOM), if any, on forward flexion.  Forward flexion greater than 30 degrees but not greater than 60 degrees warrants a 20 percent rating.  Forward flexion to 30 degrees or less warrant a 40 percent rating.  38 C.F.R. § 4.71, DC 5343.  In as much as the Veteran's IVS was already rated at 20 percent, his combined ROM is immaterial.  See id.

As noted in the Introduction, upon receipt of the examination report the RO continued the Veteran's 20 percent rating.  The November 2006 rating decision determined the Veteran's examination was incomplete because he did not perform forward flexion.  Therefore, the RO continued the existing 20 percent rating.  The Board notes, however, that the July 2006 examination report reflects the Veteran was unable to perform the movement.  In his March 2008 statement submitted with his VA Form 9, the Veteran related that he declined to complete the ROM studies because he had done all that he could.

The Board has reviewed the Veteran's testimony at the RO hearing and finds the Veteran was forthcoming in all aspects of his testimony, especially as concerned the details of his work-related injury that aggravated his back.  As a result, the Board finds the Veteran credible in his statement that he did all that he was capable of doing the day of the July 2006 VA examination.  Further, the examination report contains no indication that the examiner suspected an absence of full effort by the Veteran.  The examination report notes the Veteran's lateral flexion was to 10 degrees, and his lateral rotation to 20 degrees, both bilaterally.  The former was 20 degrees less than normal, and the latter 10 degrees less than normal.  See 38 C.F.R. § 4.71a, Plate V.  In light of these factors, the Board finds the objective findings on clinical examination at the July 2006 examination show the Veteran's thoracolumbar ROM on forward flexion more nearly approximated 30 degrees or less and a 40 percent rating.  38 C.F.R. §§ 4.1, 4.3, 4.6-4.7, 4.71a, DC 5343.  The Board finds a higher rating was not met or approximated, as the probative medical evidence shows the Veteran's thoracolumbar spine did not manifest any ankylosis, favorable or unfavorable.  See 38 C.F.R. § 4.71a, Spine Rating Formula, Note (5).  Further, while under work restrictions due to his back disability, the Veteran still worked full time as of the July 2006 examination.

November 2006 private records note that an October 2006 MRI examination showed lumbar spondylosis with facet arthropathy and herniated discs at left T6-7 and right T9-10.  The Veteran's low back was aggravated in a September 2007 work-related boat accident.  As just noted, however, there was medical evidence that the Veteran already had herniated discs in the thoracic spine prior to that injury.  The evidence of record shows the Veteran's lumbar spine ROM had not improved to where a 40 percent rating was no longer appropriate.  A private December 2008 physical therapy entry notes the Veteran's ROM on forward flexion was 0 to 25 degrees.  Thus, continuation of the 40 percent rating through that date is appropriate.  

The November 2009 VA examination report reflects that the Veteran reported his back was aggravated in the September 2007 boat accident which caused his herniated lumbar discs to progress to herniated discs with lumbar radiculopathy.  He reported further that he decline surgery, as he was told it would not resolve his back symptoms.  The Veteran reported that he was scheduled for insertion of a spinal cord e-stimulator later that same month.  The Veteran reported constant sharp pain that radiated into hip, which caused a chain reaction that turned into spasms.  He reported weekly flare-ups that lasted one to two days.  The Veteran reported poor coordination and right lower extremity numbness, and he presented at the examination using a cane to assist his ambulation.

The examiner noted the Veteran exhibited normal posture and stance without any abnormalities, and his gait was normal.  Physical examination revealed tenderness of the lower back.  ROM on forward flexion was 0 to 90 degrees and without pain.  The examiner noted that a June 2009 MRI examination report noted that an MRI showed bilateral sacralization at L5.  There was no subluxation.  There was mild narrowing of the L2-3 disc space and small osteophytes at L2, L3, and L4.  The Veteran reported that he accepted retirement from his federal employment due his back disability.  The examiner noted the impact of the Veteran's low back disability was severe on his ability to shop, exercise, and engage in recreation; moderate on traveling and driving; prevented engagement in sports; and, mild on bathing.  There was no impact on the Veteran's other activities of daily living.

The objective findings on clinical examination show the orthopedic manifestations of the Veteran's IVS to have more nearly approximated a 20 percent rating as of the November 2009 examination.  The staged 40 percent rating was no longer met or more nearly approximated, as the Veteran's ROM on forward flexion was normal at 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Further, the examiner noted the Veteran's motion was pain free.  Thus, there was no finding of additional loss of ROM due to pain, etc.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The private treatment records indicate the Veteran received significant relief from the spine e-stimulator.  An April 2010 pain management entry does not note any ROM values, and the Veteran's testimony at the RO hearing concentrated on his neurological symptoms and his employability.  Thus, the evidence of record shows the Veteran's IVS orthopedic manifestations have continued to more nearly approximate a 20 percent rating since November 10, 2009.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5343.  As discussed above, the Board has allowed a staged rating where indicated by the evidence.

Neurological Symptoms

Low back-induced neurological symptoms are rated under the criteria for peripheral nerves.  The RO assigned the rating of the Veteran's right leg radiculopathy under  DC 8520, which rates incomplete paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve under DC 8620.  38 U.S.C.A. § 4.124a, DC 8520.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.
Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, DC 8620 refers to neuritis of the sciatic nerve and DC 8720 refers to neuralgia of the sciatic nerve.

Analysis

The April 2009 rating decision reflects that the RO based the grant of service connection for right leg radiculopathy pain on the Veteran's private records.  The Board notes the RO granted the benefit effective the date of the Veteran's claim, February 2009.  See 38 C.F.R. § 3.400.

The Board notes that the evidence of record up to April 2009 shows the Veteran's right leg manifested primarily with reduced sensation.  When compared to the description of complete paralysis of the sciatic nerve, the Board finds the Veteran's right leg radiculopathy more nearly approximated mild incomplete paralysis and the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.124a, DC 8520.  A higher rating was not met or approximated, as previously noted, because the Veteran's right lower extremity did not manifest symptoms other than loss of sensation.

The November 2009 examination report reflects that the Veteran reported poor coordination and numbness of the lower extremities but not weakness or paresthesias.  Physical examination revealed no evidence of right-sided motor loss, and deep tendon reflexes at the knee and ankle were normal at 2+.  The Board finds that the objective findings on clinical examination show the Veteran's right leg radiculopathy pain continued to more nearly approximate mild incomplete paralysis of the sciatic nerve and the assigned 10 percent rating.  38 C.F.R. § 4.7.

The Board notes the private December 2009 impairment assessment conducted as part of the Veteran's retirement from civil service.  This document notes that the examining physician assessed the impairment of the right lower extremity at 27 percent, as compared to 13 percent for the left.  The report notes the Veteran reported his leg gave out and buckled frequently as well as spasms in the hips and thighs.  In addition to a sensory deficit of the right lower extremity, the examiner also noted a mild motor deficit.  This assessment was less than a month after the VA examination.  The Board notes further that the report does not set forth any objective findings gleaned from an examination.  Thus, the Board finds the Veteran's right leg radiculopathy continued at the 10 percent rate throughout 2009.  38 C.F.R. §§ 4.7, 4.124a, DC 8520.

A private April 2010 entry of Dr. P notes the April 2010 electromyograph discussed earlier.  Dr. P's entry also notes there was decreased muscle strength in the right lower extremity at 3/5, and that the deep tendon reflexes at the knee were 3+ with one-beat clonus.  Dr. P also noted that the procedure showed evidence of "excellent loss" in the right lower extremity muscles.  In light of these findings, the Board finds the Veteran's right leg radiculopathy pain more nearly approximated moderate incomplete paralysis and a 20 percent rating as of the date of Dr. P's report, April 27, 2010.  38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.124a, DC 8520.
 
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided evidence on the impact of his lumbar IVS on his employment.

Finally, the Board finds the severity of the Veteran's lumbar IVS is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


Individual Unemployability

Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The December 2009 rating decision reflects the Veteran is service connected for Irritable bowel syndrome (IBS), rated at 30 percent; lumbar IVS rated at 20 percent; cervical strain, rated at 20 percent; and, right leg radiculopathy, rated at 20 percent, for a total combined rating of 60 percent.  This combined rating shows the Veteran does not meet the multi-disability requirement that at least one be rated at least 40 percent disabling, or the requirement of a total rating of 70 percent.

The Board acknowledges that a 40 percent rating was allowed earlier in this decision for the Veteran's lumbar IVS for the period July 2006 to November 2009, which would result in a total combined rating of 70 percent.  See 38 C.F.R. § 4.25.  As of November 10, 2009, however-the date the Board determined the lumbar IVS more nearly approximated a 20 percent rating, the Veteran's total combined rating was again 60 percent.  The increased rating from 10 to 20 percent for the right leg radiculopathy as of April 2010 and the grant of service connection for left leg radiculopathy could result in the Veteran currently meeting the schedular criteria.   The Board will apply schedular and extraschedular criteria.

Schedular.

Under the schedular criteria, the issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361   (1993).

The Veteran's September 2009 VA Form 21-8940 reflects he has a college education, and he ceased working, effective in August 2009, due to disability.  The November 2009 VA examination report reflects the examiner opined the Veteran's IBS and spine disability, cervical and thoracolumbar, did not exclude the Veteran from performing gainful employment in a sedentary position.  The examiner  referenced the December 2008 functional capacity evaluation which also determined the Veteran's impairment following the September 2007 accident resulted in work restrictions that placed him in the sedentary work category.  Hence, the VA examiner opined the Veteran retained the functional capacity to perform gainful sedentary employment.

The Veteran was initially denied disability benefits administered by the Social Security Administration, and he appealed that determination.  In March 2011 a Social Security Administration administrative law judge determined the Veteran was in fact disabled for future employment as of August 2009.  In light of the fact that there are significant differences in the definition of disability under the Social Security Administration and VA systems, Social Security Administration determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  There are also significant similarities between the two systems, however;  consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a Social Security Administration administrative law judge.  Id.

The Social Security Administration must consider a claimant's age when determining disability.  VA regulations specifically prohibit considering a claimant's age.  The Board notes that the administrative law judge specifically noted that the Veteran retained the functional capacity to performed sedentary work.  As a result, the administrative law judge's findings note that Social Security Administration regulations required a consultation with a vocational expert.  The expert determined the Veteran's work restrictions, age and other factors (including whether appropriate jobs in the national economy) precluded him from working.  Thus, the administrative law judge found that due to the Veteran's age, education, etc., he was disabled.  (Emphasis added).  

At the RO hearing the Veteran repeatedly asserted that no one would hire him, given his low back disability and the accommodations that would be necessary.  As set forth earlier, however, the ability to find a job or convince an employer to hire one is not the standard the Board must apply.  See Van Hoose, 4 Vet. App. 361.  The Board finds the preponderance of the evidence shows the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).

Extraschedular.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Hence, the question remains whether the Veteran's service-connected disability, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b). 
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court Of Appeals For Veterans Claims (Court) has held that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

Analysis

The fact that appropriate VA medical authorities deemed the Veteran capable of sedentary employment, and the administrative law judge indicated the Veteran was capable of performing at least certain types of sedentary employment, the Board finds the evidence shows a plausible basis for not submitting the Veteran's case to the Director.  38 C.F.R. § 4.16(b).  Since service-connected disabilities alone do not preclude employment, there is no basis for awarding a total disability rating based on individual unemployability under any theory.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An evaluation of 40 percent for lumbar IVS is allowed for the period from July 20, 2006 to November 10, 2009, subject to the law and regulations governing the award of monetary benefits.

An evaluation higher than 20 percent for lumbar IVS, for the period prior to July 20, 2006 and beginning on November 10, 2009, is denied.

An evaluation in excess of 10 percent for right leg lumbar radiculopathy pain associated with lumbar IVS prior to April 27, 2010, is denied.

An evaluation not to exceed 20 percent for right leg lumbar radiculopathy pain associated with lumbar IVS is allowed, effective April 27, 2010, subject to the law and regulations governing the award of monetary benefits.

Service connection for left leg lumbar radiculopathy pain associated with lumbar IVS is granted.

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


